Order entered March 6, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01014-CV

                    EQUIPOS DE PERFORACION V, S.A. DE C.V. AND
                          LUIS FELIPE TRUEBA, Appellants

                                                V.

VAREL INTERNATIONAL IND., L.P., JFM ENTERPRISES, INC., AND JOSE MARIA
    SARACHAGA MARTINEZ GARAITIA MINING S.A. DE C.V., Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-05141

                                            ORDER
       Before the Court is appellants’ February 26, 2019 motion to abate to allow the trial court

to make findings of fact and conclusions of law. On June 4, 2018, the Honorable Jim Jordan,

former presiding judge of the 160th Judicial District Court, signed the order that is the subject of

this appeal. Appellants filed a timely request for findings of fact and conclusions of law on June

15, 2018 and a notice of past due findings of fact and conclusions of law on July 6, 2018, making

the findings due July 25. See TEX. R. CIV. P. 297. Judge Jordan did not file findings of fact and

conclusions of law. See TEX. R. CIV. P. 297. Judge Jordan was subsequently replaced by the

Honorable Aiesha Redmond as a result of an election.
       A successor judge may not make findings of fact and conclusions of law when the

predecessor judge has been replaced by an election. See TEX. R. CIV. P. 18; TEX. CIV. PRAC. &

REM. CODE ANN. § 30.002(b) (allowing a successor judge to make findings of fact and

conclusions of law where preceding judge has died, resigned, or becomes disabled during term of

office). The predecessor judge who tried the case may make findings of fact and conclusions of

law if his term of office expires during the period prescribed for filing findings of fact and

conclusions of law. See TEX. CIV. PRAC. & REM. CODE ANN. § 30.002(a); Ad Villarai, LLC v.

Chan II Pak, 519 S.W.3d 132, 140 (Tex. 2017).

       Judge Redmond cannot make findings of fact and conclusions of law because Judge

Jordan was replaced by an election. Judge Jordan cannot make findings of fact and conclusions

of law because the time for doing so passed before his term of office expired. Accordingly, we

DENY the motion.




                                                   /s/    KEN MOLBERG
                                                          JUSTICE